Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 1 of 29

Robert W. Sadowski PLLC

 

800 Third Avenue, 28" Floor Fax: 646-503-5348
New York, New York 10022 Phone: 646-503-5341
rsadowski@robertwsadowski.com

July 2, 2019

Christiana R. Doriety

Federal Investigator

U.S. Equal Employment Opportunity Commission
New York District Office

33 Whitehall Street, 5" Floor

New York, New York 10004-2112

Re: Amro Ali v. Westchester Medical Center & New York Medical College,
EEOC Charge No. 520-2019-02246 & 520-2019-02044

Dear Ms. Doriety:

Enclosed please find Dr. Ali’s rebuttal to the response to his charge.

Sincerely,

A f
4 ) |

At CO ee
oe se

   

    

: Ze: ?
Robert W. Sadowski
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 2 of 29

Dear Investigators,

Introduction:

Thanks for offering me the chance to respond to WMC and NYMC lawyers, | read carefully
their responses many times and my first impression is either their lawyers were misinformed or

were misled.

It is very frustrating and disappointed when a program director, chairman, and head of the
Graduate Medical Education (GME) office, with the help of their lawyers, are trying to create a
misleading story without providing one documents or email except my SF application to

convey a message that | have low board score.

They did not produce the recommendation letters which included a letter from their program
director because they know this letter will reveal their misrepresentations and raise the
question: “If the program director Dr. Wandel wrote Dr. Ali such a wonderful letter, why is he

telling another story now?”

One of the major problems with WMC and NYMC responses is a loss of trust in the health
care system—how can | go my physician and | trust that he will not tell lies. It is very clear to
me that the program director, chairman, and head of GME office conspired against a foreign
medical graduate because they thought I am too little to stand up against them. This

undercuts honor and dignity.

Let us stop for one minute and think, what is common between these three physicians but
different about Dr. Ali: Different culture, ethnicity, religion, and values. What is great about
America is the acceptance of diversity and looking to people’s heart not to their color, age,

race, or other characteristics or beliefs.

It is very clear that these days some people feel that if they have the power and/or the money,
they are entitled to change other people pathways. This situation is one of them, why an
institution such as WMC-NYWMC stooped to level of telling the lie that they had security escort
Dr. Ali from meetings. How can this happen without any written evidence or documents, such
as security logbook, cameras, or incident reports. Let us assume for one second that this

happened, what was the action taken by the department in response to that? Nothing.
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 3 of 29

It surprised me that they claimed that | was agitated and they escorted me outside the meeting
without any disciplinary action or even telling my direct superior, Dr. Sharma. Of course, you

can review all these details with Dr. Sharma.

Defendants focused on the following: low board scores, old “graduated two decades”, was
never promised anything, being emotional and agitated in the meeting. Again, Defendants
built their defense based on the destruction Dr. Ali’s image to that extent that, they do
recognize the following:

There are formal communications with Drs. Wandel, Bierman, Hutcheson regarding step 3

prerequires to start the residency.

2. All Dr. Ali fellowships are clinical and he also participated in research.

10.

11.

Dr. Ali was funded from The Glaucoma Foundation.

If Dr. Ali was not good enough, why was he offered the position from the beginning and he has
been asked to attend at Metropolitan hospital (Residents spend half time at WMC and half
time at Metropolitan).

Dr. Sharma was aware of details and he has been told on many occasions in person and over
the phone that step 3 is required for foreign-trained medical graduate by Dr. Wandel. Dr.
Wandel also mentioned that Dr. Bierman is dictating the rules.

All my correspondences.to FSMB and ACGME asking if step 3 is required to start my
residency.

The ACGME email that states treating foreign medical graduates different from American
medical graduates falls under prevention of harassment policy.

Emails from Dr. Wandel and his assistant asking about date of results of step 3 at WMC.
Hiring a candidate from Qatar because he was working there with the Chair (Dr. Hutcheson
was Director in eye Hamed clinic for three years in Qatar. Other internal strong candidates
were supported by Drs. Wandel and Sharma. This position was created and funded for this
candidate. There was not even posting for the job or formal interview according to Dr. Wandel.
Dr. Wandel told Dr. Sharma and me the same.

Dr. Sharma offered them (Drs. Wandel, Hutcheson and Bierman) a good plan, if they do not
trust my clinical skills and they do not trust all these recommendation letters, they can try me
on the floor for few months—still, Dr. Hutcheson refused. Thus, this matter is not about my
clinical skills, it is about something else.

Drs. Wandel and Hutcheson asked Dr. Ali many times to support the residents by giving

lectures.
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 4 of 29

Background:

Paragraph 1:

Comment 1: RELATIONSHIP WITH DR. SHARMA

RESPEONSE:

| knew Dr. Sharma since 2008, when | was working at New York Eye and Ear Infirmary. In
October 2018, !| was working at NYU as full-time research scientist and | recall this month very
well because | had a bad car accident on October 21, 2015, and | was walking on a cane for
almost 6 months. During this time, | had a meeting with Dr. Sharma to apply for a grant

together.

Dr. Sharma as usual was very supportive and we started to work together. Dr. Sharma was
aware about my research capabilities and in more than one setting mentioned that there is a
great need for my research in the department especially during the renewal of accreditation.
ACGME requested more research activities and publications from Defendants, which in turn
would help me and support me getting into the residency program. So, the plan was to work
hard and to publish so Defendants can support my application to a residency spot at
Defendants’ program. This is the best way that | can describe the beginning of my relationship
with the department. Dr. Sharma introduced me to Dr.Hutchenson for the first time in her first
month and Dr.Sharma was clear that there was a plan for me to start my residency after step 3,
she mentioned there is no opening now. This happened before she created the spot for the

resident from Qatar.

SUPPORT:
“WITNESS 1: DR. SHARMA: DR. SHARMA CAN PROVIDE INFORMATION ABOUT OUR
INTERACTION DURING MY FELLOWSHIP AT NEW YORK EYE AND EAR INFIRMARY,

Comment 2: JOINING NYMC TO DO ONLY RESERCH:

RESPONSE:

This is incorrect, the reason | moved to NYMC was to help the department apply for grants and
to publish more manuscripts for them, and in turn | would receive a residency. | was clear from
day one that I will work hard to help the department in exchange for their support to get me into

residency. | was clear from day one about my board scores, age, and country of origin.
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 5 of 29

| applied in December 2015 for an advanced position, and Dr. Wandel received my application
before | obtained my appointment as a clinical instructor.

This proves two things:

(1) | was clear about my interest in an ophthalmology residency from day one and not during my
research.

(2) If | was not seeing real and serious support for me to get my residency why would | work for
free publishing 8 articles in addition to writing grants and many Institutional Review Board
protocols (IRB). .

(3) If WMC-NYMC views me as unqualified, why | was misled by the department for three years.

The main reason | joined NYMC was fill a gap and to improve research performance with the
help of Dr. Sharma because the department was not active in research with the exception of Dr.
Sharma.

Dr. Sharma was aware that Dr. Wandel promised me clinical privileges and to be involved in
teaching the residents. Dr. Wandel himself signed license permit, and | was approved by
NY state medical board to have licenses for one year, but Dr. Wandel failed again to fulfill his

promises. | also gave residents lectures in the uveitis curriculum.

SUPPORT:

“WITNESS 1: DR. SHARMA: DR. SHARMA CAN PROVIDE INFORMATION ABOUT THE
PLAN TO GET CLINICAL PRIVILEGES.

“WITNESS 2: DR. WANDEL: HE CAN CONFIRM THAT HE SIGNED MY LICENSES AND HE
PROMISED ME TO GET ME CLINICAL PRVILEGES.

Comment 3: ALL MY FELLOWSHIP WERE RESERCH FELLOWSHIPS.

Comment 4; DR.ALI NEVER PRACTICED OPHTHALMOLOGY.

RESPONSE:

| practiced ophthalmology in the United States for more than 8 years and during these years
(Clinical fellowship) | was a licensed physician, to be clear to have a full unrestricted license you
have to complete 3 years of accredited ACGME training, if you are not in residency you cannot
obtain a full unrestricted license. So, during my fellowships, | practiced with a licensed fellow
which allowed me to have a full practice within the institution, but | could not work in private

practice.
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 6 of 29

All my fellowships were clinical fellowship (SEE ATTACHMENT) where you practice
ophthalmology and have clinical licenses in the following states (MI, NY, OR) to see patients
and to work in some surgeries or procedures. (SEE ATTACHMENT)

SUPPORT:

*CLINICAL FELLOPWSHIP CERTIFICATE

*RECOMMENDATION LETTERS

Paragraph 2:
Comment 5: DISCUSS DR. ALI’S INTEREST IN OPHTHALMOLOGY RESIDENCY.

RESPONSE:

Dr. Sharma was aware of my interest in starting my career in clinical ophthalmology especially
because he knew | was doing my fellowship at the New York Eye and Ear Infirmary.

So, | did not start working for the Ophthalmology department before | met with Dr. Sharma and
Dr. Wandel, and | expressed my interest in a residency if | in turn | worked for the department to

develop research with Dr. Sharma.

SUPPORT:

"WITNESS 1: DR. SHARMA:

*WITNESS 2: DR. WANDEL

Comment 6: DR. SHARMA AND OTHERES.

RESPONSE:

| spoke to Drs. Sharma and Wandel about my interest in very professional ways. | had many
meetings with them to discuss other issues relevant to publication and research projects. During
these meetings, | got a lot of support for my work and for my chance in obtaining a residency.
SUPPORT:

“WITNESS 1: DR. SHARMA:

*WITNESS 2: DR. WANDEL

Comment 7: FRIST TIME TO APPLY FOR RESDIENCY WAS DECEMEBER 2015 AND NOT
SEPTMEMEBR 2016.

RESPONSE:
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 7 of 29

In their response, Defendants rely on the board score and year of graduation as if these facts
were a surprise for them. | applied for this position in December 2015 before NYMC hired me
as Clinical instructor. So, they reviewed my application twice: once for PGY2 position and a
second time before they hired me as clinical instructor. This is very important to explain to you
that my application was reviewed more than one time and nothing was hidden or surprising.

The only explanation for what happened is Defendants are being deceptive and manipulative.

SUPPORT:
“WITNESS 1: DR. SHARMA:
*WITNESS 2: DR. WANDEL

Comment 8: SF MATCH:

RESPONSE:

| think the Defendants mix up fellowship and residency, one cannot obtain a fellowship except
after completion of a residency in the United States or in another county. The fact that | was
able to obtain a clinical fellowship in a very prestigious place such as New York Eye& Ear
Infirmary, as well as Casey Eye Institute without completion my formal residency training in USA

shows that | have outstanding clinical skills especially as | was involved in teaching residents.

Paragraph 3:
Comment 9: Step 3 pre-requites:

RESPONSE:

Step 3 is not a requirement for getting into or for starting any residency in the United States
pursuant to FSMB and there is no need to take step 3 until applying for final unrestricted
licenses. This unrestricted license is not now feasible for Dr. Ali in any way as it requires formal

residency training in the United States, which he is trying to obtain.

According to WMC contract page 40, Completion of step 3 is required during the second year of
residency and no program in the country mentioned in their contract it is required to pass step 3
before you start your residency. Why has Dr. Ali been misled by asking him for the
completion of step 3 and in the same time using his time and effort for free under false

promises and hopes.
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 8 of 29

According to Defendants’ previous lawyer’s letter “Passing the USMLE Step 3 was a
condition to being considered for the off-match slot that opened in 2017 because he was many
years removed from medical school and his PGY 1 general medical education, and had zero
years of general ophthalmology training. Now, the new lawyer contradicts what was said by

the first one. As this response claims that there were no promises for passing step 3.

Comment 10: 20 years of hard work:

RESPONSE:

Dr. Ali has previous training in general Ophthalmology, without which he could not obtain all
these fellowship in the best clinical places in the country. There is no way for any candidate to
be approved for ophthalmology fellowship except if he was had an outstanding level of general

ophthalmology, especially if he did very well in his fellowship as per all recommendation letters.

Finally, the reason for obtaining ophthalmology residency training is to be trained in general
ophthalmology. You are not expecting to hire first year resident to do cataract surgery in his first
month nor you are required to be five-star ophthalmologist to start your residency, but you need
to show hard work and dedication in this area. Board scores are an essential element for fresh
graduate with zero experience or contributions in the field as this is the only way to show a

difference.

Dr. Ali was working hard with high dedication for years to get this position and he was promised
the position conditioned by step 3. Dr. Wandel told Dr. Sharma and Dr. Ali that is the policy for
foreign medical graduate (FMG) as stated by Dr. Bierman. Dr. Ali communicated with NYS
Medical board and addressed this concern and NYS Medical board stated that step 3 is not
required for starting a residency. This email from NYS Medial board was forwarded to Drs.
Sharma and Wandel. Dr. Wandel mentioned clearly to Dr. Ali that he cannot touch patients

without step 3 as foreign medical graduate.

Comment 11: Recommendation letter:
RESPONSE:
Defendants intentionally hid the recommendation letters from Dr. Sharma and Dr. Wandel.
il.

iil.

NV.

Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 9 of 29

| will send you copy as attachment but | would like you to discuss this letter especially with Dr.

Wandel, program director. (see attachment)

Paragraph 4:
Comment 12: Step 3:

RESPONSE:
My response to step 3 is the same, | have been asked to take the exam as it is the requirement
for FMG and not American Graduate as Dr. Wandel told Dr. Sharma that very clearly on many
occasions over the phone and in person. Dr. Wandel said that Dr. Bierman dictated the rules.
There are many emails that occurred between Drs. Wandel and Berriman in this regard.
Responses to step 3 pre-request is supported by the following documents:
Email from Dr. Wandel asking to pass step 3 to start.
Emails from me to FSMB and NYSMB asking about the eligibility to ask for step 3 as | am
FMG.
My email to ACGME and | asked them for situation if | am asked to pass to step 3 as | FMG,
their response that it falls under prevention of harassment policy.
Asking me formally to go to Metropolitan hospital to work with the resident to be familiar with
medical record and the workflow.
Responses to step 3 pre-request is supported by the following witness:
Dr. Sharma
Dr. Wandel and his assistant, Mary.
Dr. Eric Rosenberg.
Dr. Wong and his office manager, Randi Hartman at Metropolitan.

Walid and Nancy, “technicians at Metropolitan hospital, ophthalmology Department.”

Comment 13: Interview evaluation:

RESPONSE:

According to PD (Program Director) in the meeting held in July 21, Dr. Ali was in the lower of
the second patch and he attributed that to resident’s opinion and he mentioned one time to Dr.
Sharma that he can be old and slow for the job. He asked many times if he can wake up early

if he is on call. Do you have any record showing the rank order and the evaluation?

Dr. Ali has been interviewed with two professors; Dr. Gerald Zaidman who was impressed with

his CV and work He even told him if you can manage three kids you can manage residency

8
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 10 of 29

very easily as well as Dr. Davae Pediatric ophthalmologist at Metropolitan who Dr. Ali worked

with her after interview at Metropolitan and she was very excited to have him on board.

Moreover, all of Dr. Ali's recommendation letters speak highly of his knowledge and skills
including Dr. Wandel’s letter where he stated himself that Dr. Ali set himself apart from other
candidates for a residency position by his dedication and willingness to help in all aspect of
teaching. Dr. Wandel also stated that Dr. Ali is a true team player who excels in making his
co-workers feel that they are working for a common goal. In addition to that, Dr. Wandel also

said in his letter that Dr. Ali has the highest level of integrity of kindness and respect to others.

NYMC-WMC cannot make their own policy for older graduates as this is a discriminatory
process based on age and ACGME has no supporting guideline for such discrimination.
SUPPORT:
“WITNESS : DR. Dr. Gerald Zaidman. Corneal service, WMC
“WITNESS : DR. Dr. Davae, Pediatric Ophthalmology at Metropolitan Hospital.

Comment 14: Foreign trained from Qatar:

RESPONSE:

Again, it is very clear that defendant forgot to mention or intentionally failed to disclose that the
foreign trained Jordanian worked closely with the chairman in Qatar and he did not even finish
his formal residency training there. As he has no degree so far from Hamed Hospital from
Qatar. We have all respect for this candidate but the whole process raised many

questions.

Regardless the credentials of the candidate from Qatar, the position has been created and the
fund has been allocated for him with the help of Dr. Bierman. It is very important to mention

that this position has not posted and no formal interview has been established.

Dr. Ali has been told by Dr. Wandel that he has to do a telephone interview with the Qatar
candidate as per Dr. Hutcheson’s advice on completing formalities, and Dr. Wandel mentioned

to Dr. Sharma that he has not met or spoken to the candidate at all.

The previous response from WMC and NYMC, mentioned that this Jordanian candidate has

an NIH grant and when we asked many times for NIH grant number, we got nothing because

9
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 11 of 29

this is another lie. Once cannot submit an NIH grant application unless you have to have a

fulltime faculty position.

This candidate did not complete even his formal training in Qatar and has no
publications compared to Dr. Ali who has more than 20 publications and ten of them also
have the name of Dr. Wandel. In addition, Dr. Ali was funded as Co-PI from the glaucoma
foundation with few people nationwide getting this grant every year. It is very clear that Dr.
Ali's CV with all his contributions in the field between training in general ophthalmology, four
clinical fellowship, one grant and 20 publications should be highly favorable candidate and

what happened was a clear-cut case of discrimination and harassment.

Paragraph 5:

Comment 15: Meeting With Dr. Hutcheson.
Comment 16: Meeting With DRs. Berriman, Hutcheson and Wandel,

Comment 17: Emotional and Agitated:

RESPONSE:

After meeting with Dr. Wandel, he promised that he will communicate with Dr. Hutcheson as she
is the chairperson now and she is in charge. | emailed Dr. Hutcheson many times to meet with
her to understand why | was rejected after all these promises and | have been asked to pass

step 3 which is not required.

She rescheduled the meeting many times by her assistant Michelle Hodge and finally she
agreed to meet me in her office in July. I did not feel good about this meeting because there
was a period of silence from Dr. Wandel as well as Dr. Bierman, who did not respond to three

emails from me.

The plan was to meet with Dr. Hutcheson in her office, but | was surprised the meeting place
was changed. | spoke to Michelle Hodge and | asked her why we change the location of the
meeting and who will attend the meeting, but she refused to give any answers. | felt that
something bad was coming from this meeting. | went to the meeting and | found Dr.

Hutcheson’s assistant waiting for me at the front desk welcoming me.

10
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 12 of 29

|-went into the meeting and | was sat at the head of the table, Drs. Wandel and Hutcheson were
on my left and Dr. Biermann was on my right. Dr. Bierman took the lead and tried to say the
residency position was a one-time offer. Dr. Hutcheson said nothing, and Dr. Wandel kept his
face down and was silent all meeting. Michelle Hodge was there writing meeting minutes but |

felt that she was selective in her notes based on visual contact with Dr. Bierman.

| asked Dr. Bierman before the meeting through email, three times on three emails with no

answer, “why did you ask me to take step 3?”

Before | left the meeting, Ms. Hodge, who took the minutes, was kind enough to come to shake
my hand telling me she was sorry and she wish that | could seed a better position. | smiled and
left, | met Bierman standing by the door, who told me this is a nice day to have a walk, | said

thank you, and | walked to Dr. Sharma office.

Defendants have revised this conversation, saying | was so emotional and agitated to the point
that they escorted me outside. Cameras would show if | was escorted or not, the security guard
logbook would have an entry, the meeting minutes and many other things prove not only lies but
really poor lying. It surprised me that they claimed that | was agitated and they escorted me
outside the meeting without any disciplinary action or even telling my direct superior, Dr.

Sharma. Of course, you can review all these details with Dr. Sharma.
CLAIM of DISCRIMNATION IS FRIVOLOUS:
Comment 18: Dr. Ali’s performance and lack of skills disqualify him from consideration.

RESPONSE:

The response to defendants is very simple: if a candidate with a master’s degree in
ophthalmology, 4 clinical fellowship in ophthalmology, and more than 25 publication is not
enough for you, please review your staff and see how many they can publish together in one
year. With the exception of Dr. Sharma, | published alone more than all the department

together in one year as per Dr.Sharma.

If Defendants think that Dr. Ali does not have the skills or the capability, why not review Dr.
Wandel, the program director's recommendation letter where he speaks highly of his knowledge

and skills and where Dr. Wandel also stated that” Dr. Ali set himself apart from other

11
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 13 of 29

candidate for a residency position by his dedication and willingness to help in all aspect
of teaching. Dr. Wandel also stated that Dr. Ali is a true team player who excels in making
his co-workers feel that they are working for a common goal. In addition to that, Dr.
Wandel also said in his letter that Dr. Ali has the highest level of integrity of kindness and
respect to others. | am also sending you many recommendation letters and | will ask the

investigators to review themselves.

LIST OF Witness:

i. Dr. Sansar Sharma

ii. Dr. Wandel (Program Director) and his assistant, Mary.
ili. Dr. Eric Rosenberg. Senior Resident

iv. Dr. Raymond Wong (Former Acting Chairperson) and his office manager at
Metropolitan, Randi Hartman.

V. Walid and Nancy, “technician at Metropolitan hospital, ophthalmology
Department.”

Vi. Jordanian resident. Dr. Sameer Shweiki

Vil. Dr. Hutcheson Kelly(Chairperson) and Ms. Michelle Hodge

vill. Director of Security.

ix. Dr. Gerald Zaidman. Corneal service, WMC

Xx. Dr. Davae, Pediatric Ophthalmology at Metropolitan Hospital.

12
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 14 of 29

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

New York District Office
33 Whitehall Street, 5° Floor
New York, NY 10004-2112
For General Information: (800) 669-4000
TTY: (800)-669-6820
District Office: (212) 336-3620
General FAX: (212) 336-3625

 

June 11, 2019
Via Postal Mail

Attn: Mr. Robert W. Sadowski, Esq.
c/o Amro Ali
800 Third Ave., 28th Floor
New York, NY 11778

Re: AmroAli v. Westchester Medical Center & New York Medical College
EEOC Charge No. 520-2019-02246 & 520-2019-02044

Dear Complainant,

Enclosed you will find a copy of the position statement submitted by Westchester Medical Center
& New York Medical College (“Respondent”) in connection with your above referenced charge of
discrimination. Please review it carefully.

Please be advised that the enclosed response to this Charge is a strictly confidential
document and the contents are not to be disclosed, released, or discussed with anyone,

The EEOC would like to give you an opportunity to submit a rebuttal to the enclosed response to
your Charge. Your rebuttal should point out what you believe to be errors, omissions, or
misstatements relevant to your Charge and should include any supporting documentation (i.e.,
letters, e-mails, etc.) that you received and/or gave to your employer which supports your
allegations of discrimination. If you have any witnesses who have direct knowledge or information
that is relevant to your Charge, please describe in detail what information each witness can
provide the EEOC and include their contact information.

Please submit your written rebuttal by July 5, 2019. Once we obtain your rebuttal information, we
will consider it, along with all other investigative information, and determine what further steps, if
any, are required to complete the investigation.

If you have any questions, please call me at (917) 410-4022 or email me at
Christiana. Doriety@eeoc.gov.

Sincerely,

 

Christiana R. Doriety
Federal Investigator
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 15 of 29
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 16 of 29

  

‘Paul F. Millus
Member of the Firm

MEYER SUOZZ]I

  

Meyer, Suozzi, English & Klein, P.-C,
‘990 Stewart.Avenue, Suite 300

P20. Box 9194

‘Garden City, New York 11530-9194
Dir: 516-592-5933 Tel: 516-741-6565
Fax: 516-741-6706
pmilus@msek.com

wavwumsek.com

ATTORNEYS AT LAW

Jume £0, 2019

Christiana R. Doriety, Investigator

U.S. Equal Employment Opportunity Coramissioner
New York District Office

33 Whitehall Street, 5“" Floor

New York, NY 10004

Re: EEOC Charge No. 520-2019-02246
Ali/Westchester Medical Center and New York Medical College

Dear Ms. Doriety:

We are the attorneys for Westchester Medical Center (“WMC”) and New York Medical
College (““NYMC”) in connection with the above-referenced EEOC Complaint filed by
complainant Amro Ali, M.D. (“Dr. Ali”). Please accept this narrative response together with the
attached Answer to the Complaint of Discrimination filed by Complainant on April 22, 2019,

BACKGROUND

Complainant first came to the attention of NYMC in or around October of 2015 when he
approached Dr. Sansar Sharma (“Dr. Sharma”) and. offered to assist Dr. Sharma, who served as a
. . ommnet
Professor of Ophthalmology and Neuroscience at the N YMC, to perform research and writing.
Dr. Ali first studied Ophthalmology and Vision Science in Alexandria University in Egypt
eventually obtaining a Master’s Degree in the early 1990s and since that time has never
Comment.2. : lithe Residency arnaraim aad a Heensed nhveicia: .
Patacipated in an Ophthalmology Residency prosram afc is aot a ucensed physician. He has been
. : : ~ i *~ ~Corimen nye : : * :
involved in a series of fellowshios gctlorming tesearch and writing various areas associated with
Ophthalmology. but has never practiced as a physician in this feld erforming services for a
Pp oe £ be p o
patient as a fully licensed ,”_;sivian.
~___ Comment 5. Sopra ge : . we
During his tenure as a researcher, Dr. Ali did indicate that he was interested in obtaining a
« © ommen6.,
Residency at WMC through his work at NYMC. He spoke to Dr. Sharma and others Several times
regarding this matter and was told that they had no power fo have Dr. Ali accepted in a Residency
program but would *eefrmg him ifthey could, primarily based on the fact he was assisting NYMC

: yee t : . ce ;
in an unpaid position” n September of 2016 he applied for what is known as the “San Francisco.

 

GARDEN CITY NEW YORK CITY WASHINGTON, D.C.
990 Stewart Avenue, Suite 300 1350 Broadway, Sulte 50% 1300 Connecticut Avenue, NW.
P.O. Box 9194 P.O. Box 822 Suite 600
Garden City, New York 11530-9194 New York, New York 10018-0026 Washington, DC 20036

Tel: 516-741-6565 | Fax: 516-741-6706 Tal: 212-239-4999 | Fax: 212-239-1311 Tel: 202-887-6726 & Fax: 202-223-0358
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 17 of 29

Christiana R. Dociety, ievestivatox
June 1, ZO
Page 2

   

Match” (SPF Match”). The SF Match or the “Uphthalmology Fellowship Matek (OFME

established tm 1985. f& sesh is no cooidincis fellowship appotntinents berccen prospective
Residents and medical Casi Patticipatiog prc canis de not make ang: appointments watil the
match has been cowtpletes. Tie Association of University Professors of Ophthalmology sponsors
the matching process and is responsible for enforcement of applicable cules. The SF Match office
dees not sponsor or approve any of the participating programs. The function of the Mateltine

Program is strictly linzited to processing of the matct.

   

  

 

The match takes place each year in December and is used to process alll applicants who
want to start thet: fellowship taiuing in July ef die tollowing pear. SHpnee Bs are responsible. for
snsuring they meet, alll prerequisites for eligibility prior to registering for the match. Accarding to
Dr. Ali’s application for the SF Match, he completed his United States Medical Licensing
Examination (USMLE) Step [ im July 1998 and bits Sten 2 in May, 1998. His. Step I and 2: scares
were low and below ithe aeceprable dueshold. He had not passed his Steg, 3 which was highly
umtsual for someone who had heen out of medical school for over 20 years. A copy of Dr. Ali’s
SF Match Application is annexed as Exhibit “A.” If suceessful in the SF Match, Dr. Ali would
have been eligible for a Post Graduate Year 2 Residency Position in Ophthalmology ¢ pe
even though he had been out of school since 1994. Dr. Sharma, Dr. Thaddeus Wadel — whe was
Program Director ai NYMC, and Dr. Renald Gentile of the NY Ear and Eye lafinmmary prowided
the requisite three (3) reeonunendation letters.

   

 

 

He participated in the interview process in Deceniber 2016. Because he was out of school
for such a long period, and hac been involved in only research and writing for many years, be was
required to take the USMILE aten 3 (eam before he could be offered the position assuming he
passed the interviex cou. Dr. "Alt met with all of the Ophthalmology Residents at WMC and

. ae or . a ¢ “prvi ta btoee fecbnepeeTesecs sets ecpeaee a al omment1
senior administrative staff. Dr. Ali’s performance in the interview Gomer was subpar. He did not
- a ge : a - y+. Comment 13 . :
come close to the other candidates, and was in the bottom third in tcims of is reviews, anc, thus,
was not offered the position. Thereafter, he continued his unconipertsated research and writing
work with Dr. Sharma. .\ foreign iained Jordanian O pathalmologist, who scored far higher than
Dr. All, had passed his LISMLE Step 3, and had nor been removed from medical school fox avo
+ . : 7 ~ - . ae commen .
decades like Dr. Ali, eventually obrained a Residency position

In Fane of 7018, Dv. Ali again tnquiced about obtaiuing a Residency positioa by contacting,
Dr. Kelly A. Hutchinson wha is the Director of Ophthalmolog ys Westchester Health Network and
the Chairman of the Department of Ophthalmology at NYMC. A meeting was held in early July
2018. Dr. Ali, Dr. Hutchinson, Dr. Thaddeus Wandel and Dr. Frederick Z. Bierman, Director and
Chief of Graduate Medical Education for WMC were present. Dr. Ali was told that he Meu 5
be offered a position as a Resident at WMC. Dr. Ali complained the process was not fair but di
not offer any specifics. He was told the process was indeed fair and the fact he passed the Step 3
exam was not part of some aatdpre quo tor his being named to the Residency staff. Dr. Ali
became agitated and emotional. He then began threatening to sue and was eventually led out of
the meeting by security personnel. comment 18

ganent 10
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 18 of 29

Clnistians. R. Dariety, Investigator
Tune 10, 2019
Page F

First, Dr. Ali was mever eamployed by WMC and his association with N¥MC was never
tore than & volentary relationship. ee Teoh Se no pay or benefits. Moreover, Complainant has
absolutely mo basis in law or fact to contend that he was the victim af welawful discrimination.
Although unelear as to the exact nature of his discrimination and retaliation claims, there is no
evidence that either WMC or NYMC discriminated against Dr. Ali based ow his national ori ent oF
age. Indeed, the ome positon thas: he a lied for was eventually given to a foxeien bom. and tained
physician fremr the Midc.- “He tas te evidence other than conjecture that he was not able to
obtaiz a Residency position based on his national origin or ve When Dr Ali writes concering
his being required to take. the USMLE Step 3 Exam, priar to. using eligible for Resident stauus, at
WMC, it should be made clear that no promise was ever igade that if ne passed Step 3, dat be

. would be admitted into WMC's Residency pro. gram. This ISA miachination of his mind and nothing
more.

 

   

 

In fact, there is indisputable proof that it was Dr. Ali's performance and lack of abilities
that disqualitied him from consideration. While itis customary that, early in. that physician’s career
he/she will obtain admission toa Residency program, and during that Residency program: complete
Step 3, Dr. Ali had not even come close to actually being in a Residency program within a
reasonable time after he completed his studies overseas. It was also highly unusual that Dr. Ali
would simply perforni research and writing for almost two decades after he completed medical

training overseas and not yet have completed a Residency program and/or passed the USMLE Step
3 / commen

As such, Dr. AJi’s primary argument is thal he was promised thar if, ye passed the Step 3
he would be permitted to the Residency program at WMC, is felse. In fact no such promise could

be made as far as Dr. Sharma was concerned. Dr. Sharma had no control whatsoever over who
was selected into a Residency program, and, thus, could never make such a promise. The same
goes for De. Thaddeus Wandel and Dr. Bierman If Dr. All were to qualify co become a Resident,
many others were involved in that process and the ultimate decision was based on that pfoErggnt 28
which Dr. Sharma, Dr. Wandel and Dr. pserman had no inpui ui — let alone the ability to control.

In sum, Dr. Ali’s filing before the BEC is frivolous. Of course, Dr. Ali's claim cannot be viewed

as based on a breach of contract as the EEOC would not have jurisdiction over such a claim, and
this type of claim would be barred by the statute of frauds in any event.

Accordingly, WMC and NYMC will cooperate in the EEQC’s investigation and are also
prepared to defend against Conrplainant’s claims. If you require any further information, please
let me know.

Respectfully submitted,

a

 

PEM:mr
Attachment

4261442
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 19 of 29

EXHIBIT A
Case 1:19-cv-08324-DLC Document 1-32

Filed 09/06/19 Page 20 of 29

 

 

SF Match

(Central Application Service

AGsermes: Apnea: Alf
AygicantilE = TaaOF 4

 

 

 

— PERSONAL DATA
tame rst}

Aarricer

| Meare bast}
i Alt

L  Addressiuhem you omnbest he reaches
T1O-27 Find. din, ABE? Foresthte, NY, T1S7S, Ur tect States

Algime (Middle
ie ik -

Dar Phan: B47 625-4406,
(Pye, Phone: 347-d23-S406.
Enailk anremdgirainiallecom,

 

Afiemative, permanent eddies:

Day Prone:
Eve, Prone:
Email

 

ble-to start training fer this: residensy in: 20t6

Iwikbe ¢

_ Are you legally eligihie to worl i the US during the duration:
-ofthistratting program 2 EL Yes RN

 

Bo you new arin the fire need spensorship fram an-eraployer In
orderto- obtalir, extend or renew your authorization fo wari in the
United states? IC] ¥es E41 No

; if yes, what type af isc wath you pursue #
Coot El eme Cl o-4 Ef other

 

 

 

 

we PREREQUISITES

 

fhave passed the tollawing examinatiors:

USMLE, Step 1
3 digit Seare:

Oeste: fH ahi 998 nnereny ne
Number of tes. taken:
USMLIE, Step 2 OK

Date: 5/4/1998 3 cigit Score:

Number of tines taker: _
USIMEE, Step 3
Date:

Huraber oftimes taken:

3 digif Score:

2 digit Scare, 78

2-digit Scare: 79

2 digit Senre;

 

exam on.

 

| expect to take the USMLE Step

 

and should receive my scare In:

 

| Fhave previously passed the following exam(s) which are stiif valie:
C1 Nea CE EorMc Checex 1 vas Oe

oMLEX =] other:

 

 Familoensed in the Siates of = NT

 

ECFMG Registration number (if anpticahte}: 0-560-500-1

 

 

 

 

 

 

POU aera eI RAR SOU a at ee teeter ne bed ee
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 21 of 29

 

SF flatch

: Mare! Aumra, AG
Central Application Service veemame {407
| Ophthalmology Residency Anotcariiy

 

 

 

 

 

fr— EGRCATION:
List eur college, medoeh scitook amd graduate level experience hy elranctogicel ender (mast regent frst

 

 

 

 

 

 

 

 

 

 

 

|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ET | desire access to this above letter and have informed the author.

 

 

 

site ctteeatinret : 1 cceetinthes Eigike Stiarded Begrea# GPimifaoike f
Sehonktectoat Facilsisaitan | lafard Saclay Fin date texte Tate grata en tanscaee
if Maw: Vouk Medical Gallege: . | Ophtieimelagw ~ | O2G15% ti present Sfileak Instruetar
Mave Yeire Univesity Langane Medical Center Neumediemes OFFEH te TOROS Resemelt Scleniist|
Casey Gye tnstlits Uxeitis -- EnOg te OGHEt Felinwatniz
| New: York Eye & Bar Intirmany iveitis  Cefa? ta alee  Fettowenie.
| Here Foret Hxgpitat Rating? Nears ORO te. OE [Falowshig
| North: Store University : General Surgery | OZ te OSES PG |
| Medical School Class renkk (available): _ fei] Class rani not availabe
| AOA Havier Sociafy is availabta efmyschook CI No MT Yae tyes, check alf tat apply below
CI i was electsel as juniovsentas. twas notsefected for AOA.
pau LETTERS OF REFERENCE
} Please indicate below the letters of referance that are part of your application:
|| Letter Reference #1
Nari anck Tithe:
Sansar Sharma, Ph.D. Professor of Ophthalmology and Neuroselence,
Institution;
New Yorke Medical College
Address: . Phone:
40 Sunshine Cottage Rd, Valhalla, NY 10595 944-594-4382
| have waived access fo this letter and have informed the author of this confidentiality.
ET [dastre access to this above letier and have fnforroed the author.
Letter Reference #2
_ Naroe and Tits;
Thaddeus L Wandel. MD Professor of Ophthalmology and Residency Program: Director,
Institution:
_New York Medical College
Address: Phone:
48 Sunshine Cottage Rd, Valhalla, NY 10595 944-274-5626
| have waived access fo this latter and have informed the authar of this confidentiality.
: {I | dasira aceass fo this above leffer and have informed the author.
Letter Reference #3
Name and Title:
C. Michael Sameon, MD, MBA-Co-director, Uveitis Service
lastituiior:
New York Eye and Ear Infirmary
Address: Phone:
340 East 14th Street, New York, NY 10003 249.979-A815
FP} i fave waived access to this letter and have informed the author of this confidantiality.
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 22 of 29

 

 

SF Match Share: Aware Al

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Central Application Service — :
rT . © oe os Aputicantin: 12407 :
i Ophthalmology Residency
E This: section Is to; bole deiechon commilees axliiews a hetiey owerslending of your expesionces, modvatons, niatesis: ant work
t preverenass refeted (2 hie specialist,
| Past dedf Present Erapfoyment: . .
ayer pc . Gated Erapioyed
HE Eeoaayer , Aare Feu Gonads
| lowe Vonks. Madiinal Galleges 40 Sunshine Cattage Re, Weltalla, RY Tees i aeoistiipreseat |
; ‘Neue ¥irk, University Langane: Medical Cantext S80 Tskavenue, Nev Yad, MY TOte: GHZ TAZOAS ;
) Caney Eye Inetituke: Sat SW. Sam, dzesson Park Pet, Portland, Orequm SF2ea-nags AOE ~ CHLOE |
|. Maw Morte Eye & Bar inficemary BiG fast #4 Street, New York City, New Yorke 16008 QEI2U0S - IS200F
E Hakeem Eye Institute 403 Warten. Stveet-Dearbem Michigan saat ' OF2G04 - OG/200S
Henry Facd Hospital 2799 West Grand Buulevacd , Detroit, Michigan 48202 Oy/20n2 - da/72004
'| Marth Shere University ' 308 Community Dtive.. Manhasset, New Yorke! 1080 E OT/INt -ASH2002

 

 

(| Palle Service anc Activities:

iNew Avenues for Youth's Missian (NAFY} Peagram:

| A program. that offers services that ampower homeless youths te exit street life. | provided medical care thraugh this pagrant temany
rhonteless, We also plannad te expand to oravide this medical care to sorne nursing Morne and day care centers.

Casey Eye institute Mabite Chnict .
|| Fails Is mobile clinic with free services serving areas dutside of the city, This clinic: helped in screening and early diagnag's of early of
‘many eye diseases such as diabetic retinopathy and macular degeneration.

New York Eye and Ear Infirmary:
We used fo spend one day over the weekend end for public-screening. This screerting helped In providing refraction, recommendations,

‘and referrals to sub-specialty ophthalmologist.

[University of Alexandria Outreack Community Program far Sanitation aad Hygiene:
| We usedite go for trips to underserved areas-io discuss and address challenges such as lack of water and electricity.

Egyptian Nafionat Program with We.0 for Poliomyelitis Eradication:
Our main focus during this ntigsion is to. provide vaccines and education.

Outside interests and hobbles:
| My hobbies and interests depend.on whether | ar at horne or outslde. If [ em at my home, then my main interests are my kids, f spend 6
lot of ima with my kids educating them about different aspect of life, nature and others. | always encourage them toward good works and
help them in their study and play different kinds af sport with them because sparts ts vary important factor anyone's life, | alse enfay
romantic poetry reading and writing, In addition to that, | enjoy listening ta music, travelling to new places, swimming, carsping and
fishing.

 

 

 

 

 

 
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 23 of 29

 

 

| Central Application Service
||/Ophthaimology Residency

SE Match Ares Bl

Riana

 

Spplicantiie: TOF

 

 

 

 Sneciutty slective(s) and related activities: -

ll Harianse Eye lastttate:
| E speak tee months with: Dr. Petar Gaweas tr iis fab, where | learned alaut retina and wet labs. techatgues,

 

 

| Career Ohfectives:
bane fealing forward to completes ony residency traiiving fin opthalimatagy and joi academic instinte where [ can pursue my carder

 

lophtralaiogs:, Some idantiy clinically relevant quastione that they sedk te anewer in the laharatony.

. ' Diabetic § Soréening Pragram:

| Durlag-my internshig in Alexenchia University, we used to-sereen peaale for dlabetic retinonathy at public schoals,, nmasmes and
: churches in Eaypt

|| Honors, Awards and Achievements:

} The Glayeonta Foundation:Aative funding Funded for studying exfoliating glaucoma. “AntiGlycan Antibody inimanoprofiies as
| Biomarkers fr: Early Deteotion of Exfoliation Syndrome”

| Amerivan Academy of Ophthalmology 2005+
|| Active Member of American Academy of Gphthalmoalagy

| Alexandria University Schook of Medicine, Egypt, 1994 te 1998:

'; Honor Deyree: Senior Years- Novernwer 1894.

Sobolarship: November 1994-October 1988, . «

 

 

 

 

 

 

 

ifnvolved tix patient cace, research as: cliinleal sclanti¢t, residizat sctucatiion anc conmerinity service. Clinician eci jantiste havea uniques mole: Bet | t

i

 

 
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 24 of 29

 

 

SF Match Semmes Armen Alt

| Central Application Service

 

Atmafieartine P40?

eae

 

| Cphthalmology Residency

 

 

 

| Sutohlographics! Sketch: —

, fee always believed that succass ip & type ofalksessiion, ac clbscsciion with pacfection enc ttre ability to fur & wealnass ints stroma
|; Sad crigotser into pesfeation, My passion far humanily acid science fas started lang age desing my epergaduate education. This made

}; interest in ophthalmology cantinwed wilt Gre compilation, of my masters degrae ir aphthalmoalagy and wsues sdance at Aleceadiiz

H University Im Eayrnt. This wes tollawedt by four ellitival fellowships in the United Stetes ft veura-aphtnalmolegy, medical retin, and two
 fallawshilas ire aventis and oculer lemmumalogy. Hering tase felinwshiss. [ produced fan gearreviewred avfinles, four absirzetsanc fer
| textbook chapters... - .

7
a 1

SEE

H Through my schoal years, | hesarne increasingly fascinated witlt tne comtplaxity of the eyeball, We visual system aid hawan

L| Ophthalmologist cas influence ar individval's life. | read more about the history of onbthalmelagy ard about pradaus acieniisis wira

}} Gormbibuted to ihe fred: | have been Inesiredt by Ibe el-Haytham, at Arab seieniiet whe wrote extensively on ogties andthe anatancsc af

| the eye int bis Baok of Opies. | ara alse: inpuassed by other many physician selentists suck as Willian Moratien Bates Ceuater oF the

[| unorthodox Bates Method, credited. fer being the ouader ofthe Natural Vision Imarovenient niavement Charles Kelman who develaped
[| the wliraseund and mechanized ieigation. and aapliration system far phacoemulsifcation, flest allowing cataract extraction trough stall
incision and Charles Schepens "Father of moder retinal surgery”.

 

; Eyasight Is truly a. gift. | vividly recall obsarving my newbern son as beth @ father and as a scientist, and looking at bin wit his eyes
| coverad durlng phototherapy. It was very clear ta me fox much this eye covelrage.was annoying him, and fortunately it would only be
|| Hhecessary for just a few hours. Many of us are given this gift of eyesight from birth, but mamy athers are net, For others ayesigit may
+ fade over the years. and otltere may have it taken away at some saint in life.

IF may pull out niy crystal ball anc predict the future, | foresee the day wher permanant loss of vision becomes a rare event. Lenvision a |:
world without blindness, enabling a nrore. active contribetion to the community a2. well as a better quality of life fara significantprogorion |
of peopfe. [ began participation in the New Avenues for Youift’s Mission (NAFY) program offering services that empower homeless :
youths to exit street life. One-of these: servioss is medical care, which ts. where | contelbute,

| In 2014, f Joined New York University Langone Mecileal. center worklng ase research acientist where | have the oppodtunily to interact
with diferent departments and to learn fart many sentor sclantist in different fields. | currently Joined New York Madical College and
[working with Dr. Sansar Sharma on many basic and transitianal sclence projects. We are studying the impact of sleave. gastrectomy on
| the course of diabellc. retinopathy, We submitted a grant fa Ethicon and Bariatric Surgery Society te sturdy the impact of barlatic surgery
}} onthe diabetic retinapathy.

My first and foremost goal is to acquire excellant academe and clinical knowledge of general ophthefmolagy thatwill allaw me to pursue

my intentions and became a well-rounded ophthalmologist. Toward such a goal, | am applying for the residency In Ophthalmology fr your

}] Superb program. Solid foundations of clinleal and surgical trail fn your residency program are essential for becoming an
ophthalmologist. Accompfishment of this goal through cempletion of ray aphthalmology residency frataing in your program will be a

comer stone In my career ae tt will hefp me to praceedl for the nex! atep, which is proceeding tor a vitceoretinal surgical fellawship. | am

| alse planning to register for ORBIS programs that focus. on the prevention of blindness and the treatment of blinding eye diseases in

developing countries after finishing my residenay training. {n closing, this outstanding clinical and surgical exposure will help mete treat

and saving eye diseases world wide through oohthalmalagy mission trips to differen? countrids,

 

 

 

 

 

| me datenmined f& do ta medical salaal, F wae eager te master mawledge skoutthe human bady, and! facused especially ante eve. My |

 

 
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 25 of 29

 

 

 

|SF Match - oat
| Central Application Service } ="
Apptcantio: 107

| Ophthalmology Residency

 

 

 

 

Resoarcin actixifies,, papers andl abetted Infctreations: ”
[eat at sutitory greek complete sefeconce its chronatagival oraer

| Grant Support:
pS. The Glaucama Foundation 2014: rene fees alter: Polen ts re gant f Ackie urna ne “Ane-Sivcam Antibody fmemerpeafiss as

aT

 

: tepeet af Vlotatila Or case om Retine! Pigraent Epithella Cells. Grant ta submit
: (SOstip Role in, fe grant Go- Principle investigator.

. Pubticatfers: -/
cy LAI A, Kir JE, Subler EB, Chol 0, Rosenbaum JT. theo course of retinal vasculitis. Br Ophtralmol. 2014 Lurmseie): 785-9, 2. All &;
LT Rosanbacen Je. TINU dubelcintersitial rephritis-aveitis} cam ba assacieted will: chortoretinal seats. Ocul fmmunclintiamm. 20:14
| fan2ga pal a7. 3. Ker tH, AA, Gubler EB, Chall , Rosenbaum, JT. Charasterlstias and visual auteome of patients with ratinal ;
| vasculitis. Aceh. Ophthalmal. 2612 OcktsOet OT: 426- 6.4, AIA, Stever T Bailey, CMY Retinitis. Joseph Maguire Ana Murchison, af
| Edwacd Jaeger. Wills. Eye lnstiute S-Miaute Ophthalmetogy Consult .\isted. Uppincott Willams & Wilkins 2072 5.AIRA, Rosantauim JT,

: What Is the Single Most Important Source of Diagnostic Leads for Uneavering- a Diagnosable Cause of Uveitis? Foster, C. Stephan,

{ Opremeas, E. Michai, Hinkle, David. Curbside Consultation: in, Uveitis: 4¢ Ciinteal Questions. fst edi. Siecle Inc 2012-02-15, 2042 6.

+} Rosenbaum JF, Rud, Alt &, Chol O, Subler EB. Patients. with: retinal vagculltis rarely suffer from: systamic-vasculitis. Semin Arthritis

Y Rieu. 2012 duos (@):659-65, det: 0.1076/.sermarthrlt.2011.10.006. Epeb 2011 Dee 14 PubMed PMID: 22177 107: 7. AltA,

|| Rosenbaum JT. Use af methotrexate in patients with uvaltis. Clin Exp Rheumatol. 2670 Sep-Cict2arS. Suypl 6 1935 145-60, Epcil 20°20

| Cict 28, Review. 8. Landa G and Ali A etal, Comparative. study of intravitreal bevactzumab- (Avastin) versus ranibizumab (Lucentis} in the
H treatroent of neovascular age-related macular deganeration. Optithaimotogica. 2909;223(6)-370-6. dal: 40.1459/000227783, Epub 2005:
Jul 8. 9, Samson, OM, AltA, Stephen Foster. EMedicine, Birdshot Retinepathy, 2009 10. All A, Samsor: CM. Seronegative

: spondyuarthropathies and the eye,-Gurr Opth Opiihainzol. 2007 Nov;18():476-80. Reviave.

 

 

|| Posters/Abstracts:

} .Rituxinia in the Treatment of Refractory Solerttis and Non-infeotious Orbital Inflarnmatian: 24 Week Outcomes ftom a Phase Mill

PPrespective, Randomized Study. May 04, 2011 ARVO.2011. Nicholas J. Butler, A Alf, lustine R, Smith, James T. Rosenbaum, Eric B.

Subler. 2. Anterior Uveitis Prevalence and Activity in Women of D'ferent Repraductive Life Stagas.R.H. MeGlynn, Jr, OM. Samson, A.

| fit, SR. Kedhar, W, Aavie, J. Shulman. Gpbthalmology, New ‘Yark Eye and Ear Infirmary, New York, NY. Poster Session 114. Clinical

| Ocular Indaxnnatory Disease. ARVO 2009. 3, Chronic Cystoid Macular Edema (CME) Secandary to Uveitis &.M. Narayana, S. Derairal,

rg. Kedhar, P. Latkany, A. All, ©. Samson. UvaitisfOphthalraclogy. New York Eye-dnd Ear Inti irmary, New York, MY Paster Session 226.

.  Clinfoal Ocular Inflarimatory Disease ILARVO 2009 4. Intravitreal injection of Kenalog as. an Adjunctive Treatment for Uveitis Patient
Undergaing Cataract Surgery 0: Yin, A. All, M.C, Samson. Ophthalmology, New Yort Eye and Ear Infirmary, New York, NY Poster

| Session 226, Clinical Ocular Inflammatory Disease HARVO 2009.

 

 

 

i Leantify that the information ir this application is tree and complete and that f have tict vathheld infoemation that might sonfeenty act thy Uualifcallons fer residency taining. }
| understand thatany misrepresentation ft in this appicalion and Rs accompanying documents may be case far immediate temednation of my application praceae or ftture amployment. f
: agtharize any tralalng program lhat receives this application to contact any ce all of ecy {ermear employers, educational institutions and/or oer persons or orgarézafions who may have

; information celevant to my-apefcalion. | understand that any Information obfalaed will be treated as can dential information, Eauhoilze SFMalclt to use any Information (have provided
to GPiatch Io any sludy approved by SFMaich, provided (hat ne information clearly and uniquely identifiable with mals disclosed In teporis resulting from such study. Hntend fo
cornplets af prerequisites balure the stad of my rasidency training. [ understand that. any contract or match result will be vold if Ede nat gatisfactorly complete my prerequisite tralning cr tf
Hall fo. meet offer requirements that have been explicitly stafed fo a agplicants. | vail formally vsdraw fram this mafctt prior fo-the rank list due date ff accept any peattion outside of

this matctt before the due dale. If{ matsh through SF Match, [ wif withdraw fram all other competitive matches in post-graduate medicine,

 

 

 

 

 

 

 

Signature: [Amro Alf Date; (09/21/2016

 

 

 

 

 

t
ya

 

 

 
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 26 of 29

cere 8 OD: LIAO y

# Meera Sere

Aye 2Q1e

Breatlym, UY, 11292, United Staves
Prone: 3476235406

Cell: 3476237406

RE: College transeripes
Dear Chairperson,

We do mor fave fe our systert a coflece degree benvees biek school and medical scheotl.
Thus, College wanserints are not avaliable,

Ara AE, =
ee

 

 

inheee

 

 

 

 
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 27 of 29

 

Complainant,
EEOC Charge Na. 520-2019-02246

ANSWER Ta _COMPL. AINT

   

ESTCHESTER MEDICAL CENTER and
NEW YORK MEDICAL COLLEGE,

 

Respondents,
we x

We estchester Medical Center (WMC) and New York Medical College “NYMC”),
(collectively the “Respondents”) by their aftomeys, Meyer, Suozai, English: & Elein, P.C. hereby
submuts its Answer to the Charge of discrimination filed by complainant Amro Ali, M.D. (Dr.
Ali”) on April 22, 2019 as follows:

I. Respondents deny having knowledge or information sufficient to form a belief as

to the truth of the allegations contained in. paragraph I.

2, Respondents deny the allegations contamed in paragraph 2.
3. Respondents deny the allegations contained in paragraph 3, . --

4. Respondents admit that the USMLE is not required by the Federal State Medical
Board. or the New York State Medical Board prior to commencing a residency programm and
respectfully refer the EEOC to all rules and regulations pertaining to both Boards and the WMC.

2 ¢
documents referred to in paragraph 4 for the true meaning and content thereof.

5. Respondents deny the allegations contained in paragraph 5.
6. Respondents deny the allegations contained in paragraph 6.
7. Respondents deny having knowledge or information sufficient fo form a belief as

to the truth of the allegations contained in paragraph 7 and specifically deny that Dr. Wandel
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 28 of 29

expressed to Dr. Sharma aecl Dr. Alli that WMC needed te produce more research and publications

and in exchange for Dr. Al's research and publications he would obtain a residency position.

 

&.. Respondents deny the allegations contained im paragraph &.

Q. Respoudents adusit the allegations contained in paragraph. 9 to the extent thet
certain papers were published, Dx. Ali did some work on a textbook and and that he attempted,
wisuccessiully, te apply for grants and specifically deny having knowledge or information
sufficient to fomm a belief as te the allegation that Dr. Ali expected, based on WMC-NYMC
representations, that the institution would grant hing a resideney. ,

10. Respondents deny thre allegations contained in paragraph 10 except admit that in
November 2016, Dr. Ali applied to the San Francisca Match and was formally interviewed: at
WMC.

(1. Respondents deny the allegations contained in paragraph 11.

12. Respondents deny the allegations contained in paragraph 12 except admit that in
April 2018 Dr. Ali passed the Step 3 exam.

13. Respondents deny the allegations contained in paragraph 13.

[4. Respondents deny the allegati ons contained in paragraph 14.

15. Respondents deny the allegations contained in paragraph 15 except admit that on
September 5, 2018, Dr. Ali formally presented his claims to WMC’s attorney, Barbra Krakowslcd.

16. Respondents deny the allegations contained im paragraph 16.

17. Respondents deny the allegations contained in paragraph 17.

18. Respondents deny the allegations contained in paragraph 18.

19, Respondents deny the allegations contained in paragraph 19.

~
Case 1:19-cv-08324-DLC Document 1-32 Filed 09/06/19 Page 29 of 29

20. Respondents deny the allegations contained im Paragrapln 20 and aver that Claimant
was never employed tyr WMC and NY¥YMC.

21. Respondents deny the allegations contained im paragraph 21.

22. Respondents deny the allegations contained im paragraph. 22.

23. Respondents deny the allegations contained im paragraph 23.

24, Respondents deny the allegations contained im paragraph 24 except admit that Dr,
Ali first applied in November 2015, one year before the Sam Francisco: Mateh, for an advanced
position at PGY: 3.

25. Respondents admit the allegations contained im paragraph 25 except deny that that

4

Qatari resident was also required to: pass the Step 3 exam. . -
26. Respondents deny the allegations contained in paragraph 26.
27. Respondents deny the allegations contained in paragraph 27.
28. Respondents deny the allegations contained in paragraph 28.
29, Respondents deny the allegations contained in paragraph 29,

WHEREFORE, Respondents respectfully request that the instant charge be dismissed in

s . - . ”

its entirety.

Dated: Garden City, New York
June 10, 2019

MEYER, SUOZZI, ENGLISH & KLEIN, P.C.

5 i
2
; i

if
Paull” Millus
990 Stewart Avenue, Suite 300

  

By:

P.O. Box 9194
Garden City, New York 11530-9194
. (516) 592-5933 .

pmillus@msek.com
Attorneys for Respondents

4261543
